Citation Nr: 1536729	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from August 18, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO granted service connection for PTSD, assigning an initial 30 percent disability rating.  The Veteran timely appealed, and during the course of the appeal the Board issued a decision in August 2014 in which it granted an increased rating to 70 percent from April 28, 2010, to August 18, 2011, and to 50 percent thereafter.  The Veteran filed an appeal with the denial of a rating in excess of 50 percent from August 18, 2011, to the United States Court of Appeals for Veterans' Claims (Court).  In March 2015, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion later in March 2015 and remanded the case to the Board for further action.

The Board notes that the issues of entitlement to service connection for chronic obstructive pulmonary disease and entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) were remanded by the Board in July 2013.  The Board notes, however, that the agency of original jurisdiction (AOJ) appears to have taken no action on those claims pursuant to the remand.  The Board reminds the AOJ that the Veteran's case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) and that the directives of the July 2013 remand must be accomplished accordingly.  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

A review of the Veteran's claims file reflects that he has received treatment at the VA Medical Center (VAMC) in Tuscaloosa, Alabama.  Records in the file specifically document treatment from care providers at the Tuscaloosa VAMC dated most recently in August 2013.  However, the record indicates that the Veteran has continued to receive ongoing treatment at VA facilities.  In particular, the Board notes that the Veteran, through his representative, submitted a copy of a treatment note dated in June 2015 reflecting the Veteran's ongoing mental health treatment for PTSD.  However, no records for the period more recent than August 2013 from the Tuscaloosa VAMC are present in the record.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Tuscaloosa VAMC, dated from August 2013 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

Documents of record indicate that the Veteran underwent VA examination in May 2012 to assess the current severity of his service-connected PTSD.  At that time, the examiner found the Veteran to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported living with his wife of 53 years and maintaining contact with his siblings and children, stating that he and his wife did not travel much, so their family came to visit them.  He stated that he attended church every Sunday and watched television, read, did small maintenance projects, and gardened.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner indicated that the Veteran did not have any other symptoms attributable to PTSD.  Mental status examination showed the Veteran to be casually but appropriately groomed and dressed, with good eye contact.  His speech was soft, linear, and coherent, and his psychomotor activity was normal.  He described his mood as "worried; depressed a lot at what's going on in the world and all the fighting."  His affect varied appropriately depending on the topic, and his thought content was free of psychosis and mania.  He denied hallucinations and current homicidal or suicidal thoughts, and the examiner found him to display intact judgment and insight.

The Veteran has also submitted a private psychological evaluation conducted in August 2015.  At that time, he reported experiencing depression, anxiety, sadness, isolation, insomnia, and nightmares, as well as panic attacks.  The Veteran reported, however, that he made an active effort to leave his home and socialize at Walmart and his local YMCA.  The psychologist found the Veteran to show depression, but his judgment, insight, and thinking were found to be "appropriate."  However, later in the same report the psychologist found the Veteran to have impairment of judgment and thinking.  The psychologist stated that the Veteran reported "occasional suicidal ideation and, in rare circumstances, some serious consideration," but did not clarify if such ideation was present at the current time or had been since August 2011.  The psychologist also stated that the Veteran had a "history of some delusional thinking and possible auditory hallucinations, but indicated medication is managing these symptoms adequately." 

Additionally, VAMC treatment records from August 2011 to June 2013 show that the Veteran was attending both individual and group therapy on an ongoing basis.  At each of his individual treatment visits, the Veteran specifically denied any suicidal ideation, and records of his ongoing group therapy reflect that he did not report any suicidal ideation at any time.  However, report of a June 2013 treatment visit reflects that the Veteran was noted to have said, "I still have suicidal thoughts at times, but the medication and the PTSD group therapy have helped me."  This treatment record in particular was referenced by the parties in the March 2015 joint motion as presenting evidence that the Veteran may still be experiencing suicidal ideation, or other PTSD symptomatology commensurate with a 70 percent disability rating, for the period from August 18, 2011.  In that connection, the Board notes that the language quoted above also appears verbatim in an August 2011 VAMC treatment note, suggesting that the report of experiencing suicidal thoughts present in the June 2013 record may have been copied from an earlier treatment note and not recorded at the time he actually appeared for treatment in June 2013.  Nevertheless, to ensure that the Board has accurate and up-to-date evidence, the Board herein remands this claim to obtain a current VA psychiatric examination. 

In that connection, the Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the VA examiner appears to have properly evaluated the Veteran's condition at the time of the May 2012 VA examination.  The Board, however, observes that the parties to the joint motion observed that the Veteran may be experiencing worsening symptoms, including suicidal ideation.  The Board thus finds that additional VA examination is needed to provide current findings with respect to the Veteran's service-connected PTSD.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's PTSD.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The AOJ must obtain from the Tuscaloosa VAMC any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from August 2013 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  After associating with the claims file all available records received pursuant to the above development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must thoroughly discuss the findings of the May 2012 VA examiner, as well as the August 2015 private evaluation, in addressing the severity of his PTSD.  The examiner must also discuss whether the Veteran has experienced suicidal thoughts or ideation at any point from August 18, 2011, to the present, and if so, at what point those ideations began and ended.  In that connection, the examiner must discuss the June 2013 treatment note in which the Veteran is noted to have reported suicidal thoughts.

The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A GAF score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

3.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated the claim.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




